In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0875V
                                     Filed: August 8, 2017
                                        UNPUBLISHED


    JON MARTIN,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

      On July 25, 2016, Jon Martin (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he received an influenza (“flu”) vaccine in his left
arm on October 10, 2015, and subsequently suffered an injury to his left shoulder
secondary to the vaccination. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On February 9, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On August 8, 2017, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded a lump sum
of $70,000.00, for his actual and projected pain and suffering, and $1,430.87,
representing compensation for satisfaction of the State of Nevada Medicaid lien. Proffer

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
at 1-2. In the Proffer, respondent represented that petitioner agrees with the proffered
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
the following:

    A. A lump sum payment of $70,000.00, in the form of a check payable to
       petitioner, Jon Martin.

    B. A lump sum payment of $1,430.87, representing compensation for
       satisfaction of the State of Nevada Medicaid lien, payable joint to petitioner
       and
                                    State of Nevada
                       Department of Health and Human Services
                      Division of Health Care Financing and Policy
                                  HMS NV Casualty Unit
                                    P.O. Box 167487
                                    Irving, TX 75016
                                Medicaid#: 00001769855

Petitioner agrees to endorse this payment to the State of Nevada. These amounts
represent compensation for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

_________________________________________
                                          )
JON MARTIN,                               )
                                          )
                  Petitioner,             )
                                          )                   No. 16-875V
v.                                        )                   Chief Special Master Dorsey
                                          )                   ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

   I.     Items of Compensation

          A. Pain and Suffering

          Respondent proffers that the Court should award Jon Martin a lump sum of $70,000.00

for his actual and projected pain and suffering. This amount reflects that the award for projected

pain and suffering has been reduced to net present value. See § 300aa-15(a)(4). Petitioner

agrees.


          B. Medicaid Lien

          Respondent proffers that Jon Martin should be awarded funds to satisfy the State of

Nevada lien in the amount of $1,430.87, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of Nevada may have against

any individual as a result of any Medicaid payments the State of Nevada has made to or on

behalf of Jon Martin from the date of his eligibility for benefits through the date of judgment in



                                                  1
this case as a result of his vaccine-related injury suffered on or about October 10, 2015, under

Title XIX of the Social Security Act.

   II. Form of the Award

       The parties recommend that the compensation provided to Jon Martin should be made

through a combination of lump sum payments as described below, and request that the Chief

Special Master’s decision and the Court’s judgment award the following:1

       A.      A lump sum payment of $70,000.00, representing pain and suffering in the form

of a check payable to petitioner, Jon Martin.

       B.      A lump sum payment of $1,430.87, representing compensation for satisfaction of

the State of Nevada Medicaid lien, payable jointly to petitioner and

                                        State of Nevada
                           Department of Health and Human Services
                          Division of Health Care Financing and Policy
                                    HMS NV Casualty Unit
                                       P.O. Box 167487
                                       Irving, TX 75016
                                    Medicaid#: 00001769855

Petitioner agrees to endorse this payment to the State of Nevada.

   III. Summary of Recommended Payments Following Judgment

       A.      Lump Sum paid to petitioner, Jon Martin:                $70,000.00

       B.      Medicaid Lien, paid jointly to petitioner and
               State of Nevada:                                        $ 1,430.87




       1
         Should petitioner die prior to entry of judgment, respondent reserves the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
pain and suffering.

                                                 2
                        Respectfully submitted,

                        CHAD A. READLER
                        Acting Assistant Attorney General

                        C. SALVATORE D’ALESSIO
                        Acting Director
                        Torts Branch, Civil Division

                        CATHARINE E. REEVES
                        Deputy Director
                        Torts Branch, Civil Division

                        ALEXIS B. BABCOCK
                        Assistant Director
                        Torts Branch, Civil Division

                        /s/ Claudia B. Gangi
                        CLAUDIA B. GANGI
                        Senior Trial Attorney
                        Torts Branch, Civil Division
                        U.S. Department of Justice
                        P.O. Box 146
                        Benjamin Franklin Station
                        Washington, D.C. 20044-0146
                        Tel.: (202) 616-4138



Dated: August 8, 2017




                           3